internal_revenue_service number release date index number ------------------------------------------------ ------------------------------------------------------- ------------------------------------------------------------ ---------------- ----------------------- ---------------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ----------------- telephone number --------------------- refer reply to cc fip b04 plr-109506-11 plr-109507-11 date september trust trust ------------------------------------------------------------------ ------------------------- ------------------------- trust ------------------------------------------------------------------ -------------------------------- buyer date date date date date date date date grantor ---------------------------------------- ------------------- ------------------- ------------------- ------------------- ----------------------- ---------------- -------------------------- ------------------- --------------------- co-trustees -------------------------------------------------------------------- ------------------------------- beneficiary beneficiary -------------------- ------------------- plr-109506-11 plr-109507-11 amount amount amount amount amount amount amount corporation corporation corporation partnership1 partnership partnership real_property city --------- ----------- --------- --------- ----------- ----------- ------ ----------------------------------- ---------------------- --------- ---------------------------------------------- ----------------------------------------------------------- -------------------------------------------------- ---------------------- --------------------------- dear ------------------------------------------- this is in response to your request for a letter_ruling regarding the application of the internal_revenue_code to a transaction you contemplate undertaking facts the following is represented plr-109506-11 plr-109507-11 on date grantor and co-trustees established trust for the sole benefit of beneficiary on date grantor and co-trustees established trust for the sole benefit of beneficiary date annuity_contracts on date trust and trust trusts each purchased amount shares of common_stock of corporation from grantor the consideration paid_by each trust was date annuity_contracts that provide that each trust must pay a fixed annual annuity_payment to grantor for the full term of grantor’s life the present_value of the fixed annual annuity payments to be made by the trusts pursuant to the date annuity_contracts as determined pursuant to the regulations under sec_2512 of the internal_revenue_code was equal to the fair_market_value of the corporation stock as of date trusts have paid the fixed annual annuity payments to grantor as required by the date annuity_contracts on date each trust exchanged the corporation stock for amount shares of corporation stock pursuant to a tax-free merger of corporation and corporation each trust subsequently sold some shares of corporation stock to unrelated third parties on date each trust exchanged amount shares of corporation stock for amount shares of corporation pursuant to a tax-free merger of corporation and corporation each trust subsequently sold all of its shares of corporation stock to unrelated third parties on date each trust purchased amount shares of common_stock of corporation from grantor pursuant to a sale agreement the consideration paid_by each trust in exchange for the amount of stock was an annuity date annuity_contracts the date annuity_contracts provide that the trusts must pay a fixed annual annuity_payment to grantor for the full term of grantor’s life the present_value of the fixed annual annuity payments to be made by the trusts pursuant to the date annuity_contracts as determined pursuant to sec_2512 was equal to the fair_market_value of the date corporation stock as of date on date each trust exchanged the date corporation stock for amount shares of corporation stock pursuant to a tax-free merger of corporation and corporation plr-109506-11 plr-109507-11 each trust subsequently sold all of its shares of corporation stock to unrelated third parties taxpayer represents that the annuity_contracts are unsecured contemplated transaction on or around date each trust acquired amount partnership_interest in partnership on or around date each trust acquired amount partnership_interest in partnership on or around date partnership merged with partnership the surviving entity changed its name to partnership as a result of the merger each trust owns an amount partnership_interest in partnership partnership owns real_property in city grantor intends to assign his rights and obligations under the annuity_contracts to buyer thereafter trust and intend to sell their partnership interests to the buyer in exchange for the termination of the annuity_contracts and cash buyer is a grantor_trust within the meaning of sec_671 of the internal_revenue_code the fair_market_value of the partnership_interest of each of trust and trust at the time of the sale will equal the sum of the present_value of the future annuity payments due under the annuity_contracts plu sec_2 the cash payment the annuity value will be computed as of the closing date of the contemplated transaction using the appropriate table identified in sec_20_2031-7t and the applicable sec_7520 interest rate as of the closing date of the contemplated transaction and the age of the grantor requested rulings taxpayer requests rulings that the transfer by each trust of a portion of each trust’s partnership_interest to the buyer in exchange for the termination of the annuity_contracts is treated as an annuity_payment made under each of the annuity_contracts in an amount equal to the annuity value for purposes of revrul_55_119 1955_1_cb_352 and each trust shall recognize gain_or_loss as a result of such transfer in the tax_year that includes such transfer as provided therein each trust will recognize gain_or_loss as a result of the sale of its partnership_interest to the buyer in the tax_year that includes such sale in an amount equal to the plr-109506-11 plr-109507-11 difference between each trust’s adjusted_basis in its partnership_interest and the sum of i the annuity value ii the cash payment and iii the trust’s allocable share of the partnership’s liabilities immediately prior to the sale pursuant to sec_752 law and analysis requested ruling sec_72 of the internal_revenue_code provides that gross_income includes any amount_received_as_an_annuity sec_72 provides that to the extent an amount_received_as_an_annuity represents a reduction or return of premiums or other consideration paid such amount is not included in gross_income an annuity is a periodic amount_paid at a regular interval under an annuity_contract which provides a determinable amount of payments in consideration for a fixed sum or a transfer of property see sec_1_72-2 of the income_tax regulations sec_1_72-1 in defining amounts received as an annuity provides that in general they are amounts which are payable at regular intervals over a period of more than one full year from the date on which they are deemed to begin provided the total of the amounts so payable or the period for which they are to be paid can be determined as of that date thus an annuity may be for a fixed period of time so the payments will total a predetermined amount or for a period determined by the life of the annuitant or a combination of the two a private_annuity is generally an arrangement whereby an individual transfers property usually real_estate to a transferee who promises to make periodic_payments to the transferor for the remaining life of the transferor a private_annuity may also include a transaction whereby the transferee agrees to make periodic_payments until a specific monetary amount is reached or until the transferor's death whichever occurs first private_annuity arrangements are often used for intra-family transfers whereby an older family_member transfers appreciated_property to a younger family_member in order to gain tax advantages eg removal of the property from the transferor's gross_estate various revenue rulings have prescribed methods for recognizing gain recovering basis and computing the transferee's basis in this type of annuity transaction see revrul_69_74 1969_1_cb_43 and revrul_55_119 1955_1_cb_352 in revrul_69_74 a father transferred a capital_asset having an adjusted_basis of dollar_figure and a fair_market_value of dollar_figure to his son in exchange for the son's legally enforceable promise to pay him a life_annuity of dollar_figure per year in equal monthly installments of dollar_figure the present_value of the life_annuity was dollar_figure the ruling plr-109506-11 plr-109507-11 concluded that the father realized capital_gain based on the difference between the father's basis in the property and the present_value of the annuity the gain was reported ratably over the father's life expectancy the investment_in_the_contract for purposes of computing the exclusion_ratio was the father's basis in the property transferred the excess of the fair_market_value of the property transferred over the present_value of the annuity was a gift from the father to the son and the prorated capital_gain reported annually was derived from the portion of each annuity_payment that was not excludible revrul_55_119 1955_1_cb_352 holds that if property is exchanged for an annuity and such annuitized property is disposed of prior to the death of the annuitant the basis unadjusted for determining gain shall be the total of the annuity payments made under the contract up to the date of disposition plus the value of the prospective payments remaining to be paid at the date of such disposition the basis unadjusted for determining loss shall be the total of the annuity payments actually made at the time of disposition if the selling_price is less than the adjusted_basis for gain and greater than the adjusted_basis for loss neither gain nor loss would be recognized at the time of the sale see sec_72 and sec_72 distribution on complete surrender or redemption of a contract included in gross_income only to the extent that the distribution exceeds the investment_in_the_contract determined under sec_72 this treatment applies even if the distribution arises from a complete surrender or redemption of the contract on or after the annuity_starting_date sec_72 flush language when a taxpayer conveys appreciated or depreciated_property in satisfaction of an obligation or in exchange for the performance of services that taxpayer must recognize gain_or_loss equal to the difference between the basis in the transferred property and the property’s fair_market_value at the time of the transfer see eg 370_us_65 135_f2d_310 2nd cir 282_f2d_9 6th cir wood v commissioner 39_tc_1 the transfer by each trust of a portion of each trust’s partnership_interest to the buyer in exchange for the termination of the annuity_contracts is treated as an annuity_payment in an amount equal to the annuity value made under each of the annuity_contracts under sec_72 the termination of the annuity_contracts ceases the deferral treatment set forth in revrul_69_74 and causes recognition of any remaining gain furthermore the disposition of the property that was exchanged for the annuity_contracts may be relevant in determining the gain_or_loss realized each trust shall recognize gain_or_loss as a result of such transfer in the tax_year that includes such transfer in accordance with revrul_55_119 requested ruling plr-109506-11 plr-109507-11 sec_61 a provides that gross_income includes gains derived from dealings in property sec_1001 provides that gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis over the amount_realized sec_1001 provides in part that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received sec_1_1001-2 provides that the amount_realized from a sale_or_other_disposition of property generally includes the amount of liabilities from which the transferor is discharged as a result of the sale or disposition sec_752 provides that in the case of a sale_or_exchange of an interest in a partnership liabilities shall be treated in the same manner as liabilities in connection with the sale_or_exchange of property not associated with partnerships when a taxpayer conveys appreciated or depreciated_property in satisfaction of an obligation or in exchange for the performance of services that taxpayer must recognize gain_or_loss equal to the difference between the basis in the transferred property and the property’s fair_market_value at the time of the transfer see eg 370_us_65 135_f2d_310 2nd cir 282_f2d_9 6th cir wood v commissioner 39_tc_1 in revrul_68_392 1968_2_cb_284 a testator established a_trust for the benefit of his daughter under the terms of the trust document the trustee was directed to distribute 24x dollars to daughter annually for her life first out of income of the trust and if necessary out of corpus in its first taxable_year the trust had income of 10x dollars all of which was distributed to daughter in satisfaction of her right to receive an additional 14x dollars daughter accepted securities that were part of trust corpus the securities had a fair_market_value of 14x dollars at the time of distribution and a basis of 12x dollars in the hands of trust revrul_68_392 concludes that transfer of the securities to daughter in partial satisfaction of the annuity obligation is treated as though the trustee had sold the securities to daughter for cash and immediately thereafter distributed the entire proceeds to her since the securities distributed had a fair_market_value in excess of their basis at the time of distribution the gain 2x dollars must be included in the gross_income of the trust as capital_gain plr-109506-11 plr-109507-11 in addition revrul_2007_40 2007_1_cb_1426 concludes that a partnership realizes gain upon the transfer of appreciated_property to one of its partners as a sec_707 guaranteed_payment in an amount equal to the difference between the partnership’s adjusted_basis in the property and the property’s fair_market_value at the time of the payment in the instant case each trust is obligated to make fixed annuity payments to grantor under the annuity_contracts pursuant to the proposed transaction following the assignment by grantor of his rights and obligations under the annuity_contracts to the buyer each trust will transfer its partnership_interest to the buyer in exchange for the termination of the annuity_contracts and the cash payment in determining the gain to be recognized by the trusts in connection with the proposed sale the trusts’ allocable share of liabilities with respect to their partnership interests must be taken into account both for purposes of determining the tax bases that the trusts have in their partnership interests under sec_722 and sec_752 and also the amount_realized by the trusts in connection with the proposed sale under sec_752 accordingly we conclude that each trust will recognize gain_or_loss as a result of the sale of its partnership_interest to buyer in the tax_year that includes such sale in an amount equal to the difference between each trust’s adjusted_basis in its partnership_interest and the sum of i the annuity value ii the cash payment and iii the trust’s allocable share of the partnership’s liabilities immediately prior to the sale pursuant to sec_752 d conclusion based solely on the facts submitted and the representations made we conclude as follows the transfer by each trust of a portion of each trust’s partnership_interest to the buyer in exchange for the termination of the annuity_contracts is treated as an annuity_payment in an amount equal to the annuity value made under each of the annuity_contracts under sec_72 the termination of the annuity_contracts ceases the deferral treatment set forth in revrul_69_74 and causes recognition of any remaining gain furthermore the disposition of the property that was exchanged for the annuity_contracts may be relevant in determining the gain_or_loss realized each trust shall recognize gain_or_loss as a result of such transfer in the tax_year that includes such transfer in accordance with revrul_55_119 plr-109506-11 plr-109507-11 each trust will recognize gain_or_loss as a result of the sale of its partnership_interest to the buyer in the tax_year that includes such sale in an amount equal to the difference between each trust’s adjusted_basis in its partnership_interest and the sum of i the annuity value ii the cash payment and iii the trust’s allocable share of the partnership’s liabilities immediately prior to the sale pursuant to sec_752 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s sheryl b flum chief branch financial institutions products
